Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of claims dated 02/12/2021. For the sake of compact prosecution, the examiner discussed allowable subject matter with Dr. Maria Restrepo-Hartwig on 1/5/2022. Applicants’ representative on 1/7/2022 advised that an office action be mailed. Claims 1-3 are pending and are examined based on the merits herein.
	
	Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus, in this case the diseases to be treated or the number of chemical compounds to be used in the method may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)). 

As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed
correlation between structure and function, and
(5) the method of making the claimed invention

The level of skill to practice the art of the instantly claimed invention is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.     
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics:

    PNG
    media_image1.png
    100
    655
    media_image1.png
    Greyscale

The scope of claim 1 is broad in regards to the species of Drosophila species in the method to be repelled by 2-pentylfuran. 
The analysis for adequate written description considers the following:
(a)    Actual reduction to practice;
(b)    Disclosure of drawings or structural chemical formulas;
(c)    Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and
(d) Representative number of samples.
The issue at question is whether thousands of drosophila species will be repelled by 2-pentylfuran? 




chemical formulas:
	Cha teaches the effects of 2-pentylfuran , a novel repellent of D. Suzukii (Pest Manag, Sci, 77, 1757-64, 2021). 
Applicants have provided guidance to two species, Drosophila Suzukii, and Drosophila melanogaster and the effects of 2-pentylfuran in both the species (See Examples and Drawings). Applicants describe in the background of the specification in regards to D. Suzukii and D. melanogaster. 
As per Britannica there are about 1500 species of Drosophila (p 1, para 1, Britannica Online Encyclopedia, Jan 2022). Wikipedia’ 2020 teach that Drosophila is a genus of flies of the family Drosophilidae, comprises over 1500 described species but is estimated to have several thousands (See p 1, para 1,  https://en.wikipedia.org/wiki/ List_of_Drosophila_species). The latest 2022 Wikipedia article teach that the entire genus of Drosophila contains more than 1,500 species and is very diverse in appearance, behavior, and breeding habitat (p 1, para 2). The genus Drosophila as currently defined is paraphyletic (see below) and contains 1,450 described species, while the total number of species is estimated at thousands (p 4, last para). The reference teaches that some species of Drosophila are difficult to culture in the laboratory, often because they breed on a single specific host in the wild for some, it can be done with particular recipes for rearing media, or by introducing chemicals such as sterols that are found in the natural host; for others, it is (so far) impossible (See p 4, para 2) (See https://en.wikipedia.org/wiki/Drosophila, Jan 09 2022). 

	(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:	

	It is noted that there are intraspecific genetic variability among the Drosophila species and the species can undergo a considerable degree of genetic divergence as a result of their adaptation to varying environments (see p 353, col. 2, para 2, p 354, col. 2, para 1) (Singh, J Genet 2015, Jun 94(2), 351-61). 
	Reeder teach that there are Deet-insensitive mutant of D. melanogaster though Deet is effective in general in attracting D. melanogaster flies (See Abstract, J of Economic Entomology, 2001, 1584-1588).  
	The molecular pathways through which insects sense botanical repellants are unknown (Abstract, Kwon, Current Biology, Sep 2010, p 1672-78). Rota-Stabelli teach that together with the closely related species D. subpulchrella, D. suzukii is one of the few Drosophila that lays eggs on fresh fruits. This remarkable innovation is interesting
from many biological points of view. The saw-like ovipositor is one key adaptation, but other traits, such as fruit recognition mediated by the olfactory system, are also implicated. Recent studies indicate that suzukii has a complex antennal response to
the odorant spectrum of fruits, and comparison with other Drosophila, which are instead attracted mostly by vinegar and fermentation odours, will provide an interesting neuroethological model of trait evolution (Current Biology, Vol 23, No. 1 R8-R9).


	Pham teaches conservation of olfactory avoidance in Drosophila species. The reference teaches that the changes in the olfactory behavior is associated with changes in food preference among the Drosophila species D. melanogaster avoids high level of carbon dioxide whereas avoidance of CO2 is not conserved in D. Suzukii suggesting a behavioral adaptation (see abstract, p 1, para 1, Pham, WWW. nature. com, Scientific Reports, 2015, p 1-8). 
	In summary, the repellency depends on odorant receptors and Drosophila species can have odorant receptors that are common and distinct. A repellant agent that is active on one species may not be active for other as evidenced above. The same active agent that repels the wild Drosophila species may not repel the mutants of Drosophila species. This suggest and evidences unpredictability of the repellency of the agents among the Drosophila species. Further, there is intraspecific genetic variability among the Drosophila species and the species can undergo a considerable degree of 
(5) Method of making the claimed invention:
To provide adequate written description and evidence of possession of a claimed method with the recited compound(s), the specification must provide sufficient description or guidance to the method as claimed.
	The art (Cha, 2021) and the instant specification provide data and evidence to the repellent activity of 2-pentylfuran towards D. melanogaster and D. suzukii. The specification discloses two embodiments but do not provide any evidence or support for the repellent activity of 2-pentylfuran towards about known 1500 Drosophila species and thousands of Drosophila species exist and the insect repellent sensitive receptor(s) vary among the species. 
	From the data provided in the instant specification and from the prior art one of ordinary skill in the art cannot extrapolate the data and predict that 2-pentylfuran will repel all of the thousands or a representative number of Drosophila species and/or its mutants. The specification has not disclosed common characteristics or structural features of the species within the scope of the claimed genus. 
	There is no data or evidence that a representative number of Drosophila species were tested for the repellant activity of 2-pentylfuran. The tested two species among thousands of Drosophila is not a representative number of species that are within the scope of the genus. The specification fails to disclose how the species within the scope of the genus were capable of being repelled by 2-pentylfuran. Further as noted above there is interspecies variability in repellency to the same agent and further the mutants 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure to use the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627